Hurt, Judge.
Appellant was convicted for unlawfully and willfully obstructing a public road.
After proving that the road obstructed was legally established, etc., the State, to sustain the charge that appellant was guilty of willfully obstructing the same, introduced several witnesses to show that appellant obstructed the road by building a new fence across the same. But it was also shown that the said road had no definitely settled route, the line of travel varying over a breadth of several hundred yards, rendering it reasonable that appellant was mistaken as to its true location.
After a careful examination of the statement of facts, we are left in doubt as to the location of the road. Without noticing all the questions presented in the able brief of appellant’s counsel, we hold that the conviction should not stand; for the reason *335that, if appellant did obstruct the road as charged, it does not appear from the record that it was “willfully” done.
Opinion delivered May 7, 1887.
The judgment is reversed and the cause remanded.

Beversed and remanded.